Exhibit 10.1

 

LOGO [g371071g74g53.jpg]

June 20, 2012

Mr. James Bazet

Cobra Electronics Corporation

6500 West Cortland Street

Chicago, Illinois 60707

Dear Jim:

This letter agreement (this “Agreement”) is entered into as of June 20, 2012,
shall be effective on June 1, 2012 (the “Effective Date”) and confirms the terms
of your continued employment with Cobra Electronics Corporation (the “Company”).
This Agreement supersedes in its entirety the employment agreement between you
and the Company dated May 5, 2009 (the “2009 Employment Agreement”).

1. Employment. You shall continue your employment as the Chairman, President and
Chief Executive Officer of the Company and shall have the normal duties,
responsibilities and attendant authorities of those positions. Unless earlier
terminated or extended pursuant to Paragraph 9, the term of your employment by
the Company pursuant to this Agreement shall end on December 31, 2015 (the
“Employment Period”).

2. Salary and Bonuses.

A. Base Salary. Commencing as of the Effective Date and continuing during the
Employment Period, you shall receive a regular annual salary in installments
payable every two weeks. Such annual salary shall be at the rate of $589,889 per
annum until the first anniversary of the Effective Date. As of each anniversary
of the Effective Date during the Employment Period, commencing as of the first
such anniversary, your annual salary will be reviewed by the Compensation
Committee of the Company’s Board of Directors (the “Compensation Committee”),
and shall be increased (but not decreased) as of each such anniversary, as
determined by the Compensation Committee; provided, however, that no such
increase shall be less than 3% of your annual salary in effect immediately prior
to such increase. Your annual salary in effect from time to time under this
Paragraph 2.A is hereinafter referred to as your “Base Salary.”

B. Termination Date Payment for 2009 Employment Agreement. In satisfaction of
the payment payable to you under Section 3 of the 2009 Employment Agreement
referred to therein as the “Termination Date Payment,” the Company shall pay to
you a one-time payment in the amount of $32,000 on July 31, 2012; provided you
remain employed with the Company on such date.



--------------------------------------------------------------------------------

C. Annual Performance Bonus. In addition to your Base Salary, during each fiscal
year of the Company ending during the Employment Period you will also earn a
bonus equal to 2.5% of operating profit of the Company (before taxes) for such
year, as reflected in the Company’s audited consolidated financial statements
(“Operating Profit”) without regard to extraordinary or other nonrecurring or
unusual items, determined in accordance with generally accepted accounting
principles, unless the Compensation Committee determines that any such item
shall not be disregarded. If Operating Profit in any fiscal year ending during
the Employment Period equals or exceeds $5 million, you will also receive an
additional bonus of $75,000; provided, however, that if Operating Profit in any
fiscal year ending during the Employment Period equals or exceeds $7 million,
such additional bonus shall be $100,000; and provided further, that if Operating
Profit in any fiscal year ending during the Employment Period equals or exceeds
$8.5 million, such additional bonus shall be $150,000. The bonus described in
this Paragraph 2.C is hereinafter referred to as the “Annual Performance Bonus.”
Except as otherwise specifically provided in this Agreement, the Annual
Performance Bonus shall be payable to you only if you remain employed with the
Company on the last day of the fiscal year for which such Annual Performance
Bonus was earned. Annual Performance Bonuses shall be paid to you by the Company
on or before March 15th of the year immediately succeeding the year for which
such Annual Performance Bonus was earned.

3. Retention Bonus. In addition to your Base Salary and Annual Performance
Bonus, you shall be entitled to receive a one-time retention payment of $32,000
(the “Retention Bonus”) if (i) you remain employed with the Company through
December 31, 2015 (or, if the Employment Period is extended pursuant to
Paragraph 9.B, through the last day of the extended Employment Period) or
(ii) your employment with the Company is terminated earlier for any reason other
than (A) a termination of employment by the Company for Cause (as defined
below), (B) a termination of employment as a result of your death or (C) a
termination of employment by you for any reason other than a Change in Status
(as defined below). The Retention Bonus will be paid to you on December 31, 2015
(or, if the Employment Period is extended pursuant to Paragraph 9.B, on the last
day of the extended Employment Period), or if earlier, upon your termination of
employment, in each case subject to any delay required by Section 409A of the
Code and set forth in Paragraph 20.

4. Perquisites. You also shall continue to receive the gross amount of $25,000
each fiscal year during the Employment Period to be used for perquisites of your
choice, payable in monthly payments of $2,083.33 in lieu of any other
allowances. Each monthly payment shall be paid to you by the Company during the
month to which the payment pertains.

5. Employee Benefits.

A. Employee Benefits. During the term of this Agreement, you shall be entitled
to continue to participate in such employee benefits including, but not limited
to, life, short- and long-term disability and health insurance and other medical
benefits as the Company makes available to individuals serving at senior
corporate levels.

 

2



--------------------------------------------------------------------------------

B. Gap Insurance Coverage. If termination of your employment by the Company
occurs prior to your 65th birthday and such termination of employment is not
(i) by the Company for Cause (as defined below) or (ii) by you for a reason
other than a Change in Status (as defined below), the Company will acquire and
pay for health insurance coverage for you and your spouse (the “Gap Insurance
Coverage”) from the date of termination of your COBRA continuation health
coverage under the Company’s health insurance plan (or, under the circumstances
specified in the third sentence of this Paragraph 5.B, the date of your
termination of employment) until the earlier of (A) your 65th birthday and
(B) the date on which you become eligible to obtain coverage for you and your
spouse pursuant to the health plan of any other employer or, in the event of
your death prior to the earlier of the events described in clauses (A) and
(B) above, until the date that would have been your 65th birthday. The Gap
Insurance Coverage will provide coverage that is comparable overall to the
coverage under the Company’s then current health insurance plan for active
employees. The Company’s obligation to acquire and pay for the Gap Insurance
Coverage is contingent on you and your spouse electing and maintaining COBRA
continuation health coverage under the Company’s health insurance plan for the
maximum period permitted under COBRA (with the Company reimbursing you monthly
for continuation premium payments if you are eligible for Gap Insurance Coverage
under this Paragraph 5.B) or, at the Company’s option, you and your spouse
electing against COBRA continuation health coverage (in which case the Gap
Insurance Coverage will commence upon your termination of employment). The
amount of Gap Insurance Coverage provided to you and your spouse in a calendar
year will not affect the Gap Insurance Coverage provided to you and your spouse
in any subsequent calendar year. Your right to Gap Insurance Coverage is not
subject to liquidation or exchange for any other benefit.

6. Retirement Plan. Following the termination of your employment with the
Company for any reason other than Cause (as defined below), the Company agrees
to pay to you during each year for a period of 15 years an amount equal to 60%
of the average of your salary and bonuses (including any retention bonuses and
performance bonuses) paid for the three years of your employment with the
Company during which the sum of your salary and such bonuses was the highest.
The amounts to be paid pursuant to this Paragraph 6 shall be paid in accordance
with the Cobra Electronics Corporation Executive Deferred Compensation Plan.
Notwithstanding Paragraph 15 or any other provision of this Agreement to the
contrary, the amounts payable to you pursuant to the terms of the Cobra
Electronics Corporation Executive Deferred Compensation Plan shall be in
satisfaction of the Company’s obligations pursuant to this Paragraph 6 and not
in addition to the amounts to be paid as provided herein.

7. Reimbursement of Expenses. You shall be reimbursed for all of your reasonable
and necessary business expenses incurred in performing your duties for the
Company, upon presentation of the Company’s standard forms for expense
reimbursement. In order for any such reimbursement to be made, the expense must
be incurred while you are employed by the Company, and you must complete and
submit such standard forms for reimbursement in a timely manner and in no event
any later than required by the Company in order for the Company to make such
reimbursement no later the last day of the calendar year following the calendar
year in which you incur the expense. In no event will the Company make any such
reimbursement later than the last day of the calendar year following the
calendar year in which you incur the expense. Your right to reimbursement is not
subject to liquidation or exchange for any other benefit, and the amount of
expenses eligible for reimbursement in a calendar year will not affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, in any subsequent calendar year.

 

3



--------------------------------------------------------------------------------

8. Equity Incentive Plan. During the Employment Period, you shall continue to be
eligible to receive equity incentive awards under the Company’s 2010 Equity
Incentive Plan (or any successor plan thereto) as determined by the Compensation
Committee in its sole discretion. Awards will be granted at the time the
Compensation Committee normally grants incentive awards and will be subject to
any terms and conditions, including but not limited to performance measures,
established by the Compensation Committee in its sole discretion; provided,
however, any award granted after the Effective Date shall provide that the award
will be fully vested if you remain employed with the Company through
December 31, 2015. It is expected that at least 50% of the aggregate value of
equity incentive awards granted to you on each grant date will be in the form of
restricted stock, with the actual amount allocated to restricted stock to be
determined by the Compensation Committee.

9. Termination of Employment.

A. Termination for Reasons Other Than For Cause; Termination due to Change in
Status. In the event that your employment with the Company is terminated by the
Company for any reason other than for Cause, disability or death or you
voluntarily terminate employment with the Company due to a Change in Status (as
defined in this Paragraph 9), in each case, prior to December 31, 2015, you
shall be entitled, as of the effective date of your termination of employment,
to: (i) salary through and including the effective date of your termination of
employment; (ii) any Annual Performance Bonus earned but not yet paid for any
fiscal year of the Company ended on or prior to the effective date of your
termination of employment; (iii) other employee benefits in accordance with
applicable plans and programs of the Company for claims incurred, or benefits
accrued and vested, on or prior to the effective date of your termination of
employment; (iv) the benefits described in Paragraphs 5.B and 6, subject to the
provisions of such paragraphs; (v) the Retention Bonus; and (vi) severance
payments in an amount equal to 1.5 times your Base Salary, payable over a period
of 18 months. In addition, notwithstanding Paragraph 2.C to the contrary, you
will be entitled to a prorated portion of any Annual Performance Bonus earned
for any fiscal year of the Company in which you are employed ending after the
effective date of your termination of employment, determined in the manner
described in Paragraph 2.C and based on the number of days that you were
employed during such fiscal year.

The Retention Bonus and any Annual Performance Bonus payable to you pursuant to
this Paragraph 9.A shall be paid to you in accordance with the applicable
provisions of Paragraphs 2.C and 3. Severance payments made to you pursuant to
this Paragraph 9.A shall be made in substantially equal installments in
accordance with the Company’s standard payroll practice, commencing on the first
regular payday immediately following the day of your termination of employment,
subject to any delay required by Section 409A of the Code and set forth in
Paragraph 20.

A “Change in Status” shall occur if (i) you are removed as a director of the
Company prior to the termination of your full-time employment with the Company
(except for (A) any such removal required by law or the rules of a national
securities exchange or national automated inter-dealer quotation system on which
the shares of the Company are listed or (B) any failure of the stockholders of
the Company to elect you as a director following your nomination for such
election by the Board of Directors of the Company), (ii) you are demoted in
title or

 

4



--------------------------------------------------------------------------------

responsibilities and duties during the Employment Period, other than your
ceasing to be Chairman of the Board, (iii) you are prevented by the Board of
Directors of the Company from exercising the duties and responsibilities of the
President and Chief Executive Officer, or (iv) there is a breach by the Company
of a material provision of this Agreement, which breach remains uncured for at
least 60 days following written notice from you.

B. Termination after Change of Control. In the event that a Change in Control
occurs during the Employment Period and within 24 months following a Change of
Control (as defined in this Paragraph 9.B), your employment with the Company is
terminated by the Company for any reason other than for Cause, disability or
death, then you shall be entitled to all of the payments and benefits described
in Paragraph 9.A; provided, however, that in lieu of the severance payments
specified by clause (vi) of the first sentence of Paragraph 9.A, you shall be
entitled to severance payments in an amount equal to 2 times your Base Salary,
payable over a period of 24 months; and provided further that, if the Change of
Control constitutes a “change in control event” within the meaning of
Section 409A of the Code, in lieu of the severance payments specified by clause
(vi) of the first sentence of Paragraph 9.A, you shall be entitled to receive a
lump sum payment in an amount equal to two (2) times your Base Salary upon your
termination of employment, subject to any delay required by Section 409A of the
Code and set forth in Paragraph 20. In the event that one or more definitive
agreements are entered into by the Company on a date that is less than six
(6) months prior to December 31, 2015 (and remain in effect as of December 31,
2015) which provide for a transaction or series of transactions which if
consummated would result in a Change in Control, but no Change in Control occurs
before December 31, 2015, the Employment Period shall be automatically extended
until the earlier of (i) the business day next following the date on which the
Change in Control occurs or (ii) the date that is six (6) months following the
date of execution of such definitive agreements (it being understood that no
amendment to any such definitive agreement shall extend the date referred to in
this clause (ii)). For the avoidance of doubt, the benefits provided in this
Paragraph 9.B shall be payable only if a Change of Control occurs during the
Employment Period (as so may be extended pursuant to this Paragraph 9.B ); but
shall be payable regardless of whether such termination of employment occurs
before or after the end of such period as long as such termination occurs within
24 months following a Change in Control.

A “Change of Control” shall be deemed to have occurred if (a) any person,
including a group within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, acquires beneficial ownership of, and the
right to vote, shares having at least 50% of the aggregate voting power of the
class or classes of capital stock of the Company having the ordinary and
sufficient voting power (not depending upon the happening of a contingency) to
elect at least a majority of the directors of the Board of Directors of the
Company (the “Outstanding Voting Securities”), (b) as a result of any tender or
exchange offer, substantial purchase of equity securities, merger,
consolidation, sale of assets or contested election, or any combination of the
foregoing transactions, the persons who were directors of the Company
immediately prior to such transaction or transactions shall not constitute a
majority of the board of directors (or the board of directors of any successor
to or assign of the Company) immediately after the next meeting of stockholders
of the Company (or such successor or assign) following such transaction or
(c) there is consummated a reorganization, merger or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company (a “Corporate Transaction”), excluding any Corporate Transaction
pursuant to which (i) all or

 

5



--------------------------------------------------------------------------------

substantially all of the individuals or entities who are the beneficial owners,
respectively, of the Outstanding Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
50% of the combined voting power of the outstanding securities entitled to vote
generally in the election of directors of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Voting Securities; (ii) no person
(other than: the Company; any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company) will
beneficially own, directly or indirectly, 50% or more of the combined voting
power of the outstanding securities of the corporation resulting from such
Corporate Transaction entitled to vote generally in the election of directors
and (iii) the persons who were directors of the Company immediately prior to
such Corporate Transaction will constitute at least a majority of the board of
directors of the corporation resulting from such Corporate Transaction.

C. Termination for Cause. The Company may at any time terminate your employment
for Cause. “Cause” shall mean (i) embezzlement, misappropriation, theft or other
criminal conduct, of which you are convicted, related to the property and assets
of the Company, (ii) your conviction of a felony or (iii) your willful refusal
to perform or substantial disregard of your duties as assigned to you by the
Board of Directors, unless you have reasonable and just cause for such refusal
to perform or disregard of your duties or unless you commence immediate
corrective actions within 15 days after notice by the Chairman of the
Compensation Committee of the Board of Directors of the Board’s objection to
your refusal to perform or disregard your duties. If the Company terminates your
employment for Cause, you shall be entitled to salary through and including the
effective date of your termination of employment, and all other benefits
provided for hereunder shall immediately cease, except to the extent previously
vested.

D. Death or Disability. If, at any time during the term of this Agreement, you
die or are deemed to be disabled, the Company may immediately terminate your
employment and this Agreement. For the purpose of this Agreement, you shall be
deemed to be disabled if you are physically or mentally unable to perform your
duties, with or without reasonable accommodation, for a period of 180
consecutive days. In the event of your termination of employment by reason of
your death or disability, you (or your estate) shall be entitled to: (i) salary
through and including the date of death or the effective date of your
termination of employment, as applicable; (ii) any Annual Performance Bonus
earned but not yet paid for any fiscal year of the Company ended on or prior to
the date of death or the effective date of your termination of employment, as
applicable; (iii) other employee benefits in accordance with applicable plans
and programs of the Company for claims incurred, or benefits accrued and vested,
on or prior to the date of death or the effective date of your termination of
employment, as applicable; and (iv) the benefits described in Paragraphs 5.B and
6, subject to the provisions of such paragraphs. In addition, notwithstanding
Paragraph 2.C to the contrary, you also will be entitled to a prorated portion
of any Annual Performance Bonus earned for any fiscal year of the Company in
which you are employed ending after the effective date of your termination of
employment, determined in the manner described in Paragraph 2.C and based on the
number of days that you were employed during such fiscal year. In the event of
your termination of employment by reason of your disability (but not in the
event of your termination of employment by reason of death), you will also
receive the Retention Bonus. The Retention Bonus and any Annual Performance
Bonus payable pursuant to this Paragraph 9.D shall be paid in accordance with
the applicable provisions of Paragraphs 2.C and 3.

 

6



--------------------------------------------------------------------------------

E. Miscellaneous. Notwithstanding any provision of this Agreement or any
provision of the Cobra Electronics Corporation Severance Pay Plan, no amounts
will be payable to you pursuant to such plan upon or subsequent to your
termination of employment with the Company.

10. Trade Secrets; Noncompetition; Nonsolicitation. You acknowledge that in the
course of your employment with the Company pursuant to this Agreement you have
become familiar with trade secrets and customer lists of, and other confidential
information concerning, the Company and its subsidiaries, affiliates and clients
and that your services have been and will be of special, unique and
extraordinary value to the Company.

A. You agree that during the Employment Period and for a period of one year
thereafter (the “Noncompetition Period”) you shall not in any manner, directly
or indirectly, through any person, firm, corporation or enterprise, alone or as
a member of a partnership or as an officer, director, stockholder, investor or
employee of or advisor or consultant to any person, firm, corporation or
enterprise or otherwise, engage or be engaged, or assist any other person, firm,
corporation or enterprise in engaging or being engaged, in any business being
conducted by the Company or any of its subsidiaries or affiliates as of the
effective date of your termination of employment in any geographic area in which
the Company or any of its subsidiaries or affiliates is then conducting such
business.

B. You further agree that during the Noncompetition Period you shall not (i) in
any manner, directly or indirectly, induce or attempt to induce any employee of
or advisor or consultant to the Company or any of its subsidiaries or affiliates
to terminate or abandon his or her or its employment for any purpose whatsoever,
or (ii) call on, service, solicit or otherwise do business with any customer of
the Company or any of its subsidiaries or affiliates with respect to any product
that is competitive with any product of the Company.

C. Nothing in this Paragraph 10 shall prohibit you from being (i) a stockholder
in a mutual fund or a diversified investment company or (ii) a passive owner of
not more than two percent of the outstanding common stock, capital stock and
equity of any firm, corporation or enterprise so long as you have no active
participation in the business of such firm, corporation or enterprise.

11. Confidential Information. You agree that at no time following the
termination of your employment shall you disclose or in any way use the
confidential and proprietary information obtained during the course of your
employment with the Company, including, but not limited to the Company’s or any
subsidiary’s financial and product information and information relating to the
Company’s or any subsidiary’s customer and supplier relations.

12. Unreasonable Restraint. If, at any time of enforcement of Paragraph 10 or
Paragraph 11, a court or an arbitrator holds that the restrictions stated
therein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained therein to cover
the maximum period, scope and area permitted by law.

 

7



--------------------------------------------------------------------------------

13. Unique Services. You acknowledge that the services to be rendered by you
hereunder are unique and personal. Accordingly, you may not assign any of your
rights or delegate any of your duties or obligations under this Agreement. The
Company may assign its rights, duties or obligations under this Agreement to a
purchaser or transferee of all, or substantially all, of the assets of the
Company.

14. Waiver. The waiver by either party of a breach by the other party of any
provision of this Agreement shall not be valid unless in a writing signed by the
non-breaching party, and any valid waiver shall not operate or be construed as a
waiver of any subsequent breach.

15. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the matters described herein
and, except as set forth herein, supersedes any and all prior and/or
contemporaneous agreements and understandings, oral or written, between the
parties, including but not limited to the 2009 Employment Agreement.

16. Governing Law. This Agreement shall be, in all respects, construed in
accordance with and governed by the internal laws of the State of Illinois,
without regard to principles of conflict of laws.

17. Arbitration. Any dispute or controversy between the Company and you, whether
arising out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in accordance with its Commercial Rules then in
effect and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Any arbitration shall be held before a
single arbitrator who shall be selected by the mutual agreement of the Company
and you, unless the parties are unable to agree to an arbitrator, in which case,
the arbitrator will be selected under the procedures of the AAA. The arbitrator
shall have the authority to award any remedy or relief that a court of competent
jurisdiction could order or grant, including, without limitation, the issuance
of an injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and you.
The Company and you acknowledge that this Agreement evidences a transaction
involving interstate commerce. Notwithstanding any choice of law provision
included in this Agreement, the United States Federal Arbitration Act shall
govern the interpretation and enforcement of this arbitration provision. The
arbitration proceeding shall be conducted in Chicago, Illinois or such other
location to which the parties may agree in writing.

 

8



--------------------------------------------------------------------------------

18. No Duty to Mitigate/Set-Off: The Company agrees that if your employment with
the Company is terminated during the term of this Agreement, you shall not be
required to seek other employment or to attempt in any way to reduce the amounts
payable to you by the Company pursuant to this Agreement. Except as otherwise
provided herein and apart from any disagreement between you and the Company
concerning interpretation or operation of this Agreement or any term or
provision hereof, the Company’s obligation to make payments provided for in this
Agreement and otherwise to perform its obligations hereunder, shall not be
affected by any circumstances, including without limitation, any set-off,
counter-claim, recoupment, defense or other legal right which the Company may
have against you.

19. Successors; Binding Agreement: In addition to any obligations imposed by law
upon any successor to the Company, the Company will use its best efforts to
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree in writing to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place and this Agreement
shall enure to the benefit of such successor. Any such assignment shall not
relieve the Company from liability hereunder. This Agreement shall enure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If you die and any amount would still be payable to you hereunder if
you had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the executors,
personal representatives, estate, trustees or administrators of your estate.

20. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to you pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
this purpose each payment shall constitute a “separately identified” amount
within the meaning of Treasury Regulation §1.409A-2(b)(2). In the event the
terms of this Agreement would subject you to taxes or penalties under
Section 409A of the Code (“409A Penalties”), you and the Company shall cooperate
diligently to amend the terms of this Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement. To the extent any amounts under this Agreement are payable by
reference to your “termination of employment,” such term shall be deemed to
refer to your “separation from service,” within the meaning of Section 409A of
the Code. Notwithstanding any other provision in this Agreement, if you are a
“specified employee,” as defined in Section 409A of the Code, as of the date of
your separation from service, then to the extent any amount payable to you
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon your separation from
service and (iii) under the terms of this Agreement would be payable prior to
the six-month anniversary of your separation from service, such payment shall be
delayed until the earlier to occur of (a) the first business day following the
six-month anniversary of your separation from service and (b) the date of your
death.

 

9



--------------------------------------------------------------------------------

21. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and personally delivered, sent by certified or
registered mail or sent by overnight courier service as follows: if to you, to
your address as set forth in the records of the Company, and if to the Company,
to the Chairman of the Compensation Committee at his address as set forth in the
records of the Company, or to any other address designated by either party
hereto by notice similarly given.

 

10



--------------------------------------------------------------------------------

If you are in agreement with the terms hereof, please sign in the appropriate
place below and return to me as soon as possible.

 

 

Sincerely, COBRA ELECTRONICS CORPORATION   By:   /s/ Ian R. Miller     Ian R.
Miller, Chairman of the     Compensation Committee of the     Board of Directors

 

Accepted as of the date set forth above.

/s/ James Bazet

James Bazet

 

11